          Case 1:19-cr-00386-PKC Document 3 Filed 05/06/19 Page 1 of 1 PageID #: 16
                                     INITIAL APPEARANCE CALENDAR


Magistrate Judge :          Peggy Kuo                                 Date:       05/06/2019

Magistrate Case Number:            19-419M                           LOG #:
Defendant's Name:                        Mustafa Goklu

\J Court appointed counsel,                  Defendant retained counsel.
Defense Counsel:                                                              CJA:         FDNY;y_ RET: ^
A.U.S.A.           Francisco Navarre                              Clerk :      F. Chin

Interpreter :                                                      Language:

 X     ARRAIGNMENT on Complaint held.                       Government Agent Sworn

yf DETENTION HEARING Held:                         Government opposed bail for reasons stated on the record.
            Bond set at                               . ^Bond set on consent of both parties.
      Defendant :             released          held pending satisfaction of bond conditions.
       \f Defendant advised of bond conditions set by the Court and signed the bond.
            Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
       ( (Additional)surety/ies to co-sign bond by                 f^((^
            After detention hearing, Court orders detention in custody.               Leave to reopen granted
      Temporary Order of Detention Issued. Bail Hearing set for
      At this time, defense counsel states on the record that the defendant does not have a bail
      application / package. Order of detention entered with leave to reapply to a Magistrate
      or to the District Court Judge to whom the case will be assigned.
      Preliminarv Hearing set for:                                       :or a/waived by defendant
      Status Conference set for:                                   before Judge
      Medical memo issued.

       REMOVAL(Rule 5)PROCEEDING held. To the district of:
           Identity hearing held. Court           orders removal            denies removal
            Defendant waives:            identity hearing       preliminary hearing
            Identity/ Removal Hearing set for:
                No bail application presented to the Court. Commitment to the District                   entered.
Other Comments/Rulings:
